Adams, J.
l. juRisDicXION-: I'GIIXOVai of cause, Section 3 of the Act of Congress, approved March 3d, 1875, provides that the application for removal should be made before or at the term at which the cause could be first tried. In this case the application was made at the third term after the commencement of the action. But it is claimed by the appellee that the cause could not have been tried earlier, because of the pending of negotiations for a compromise. It is said that the cause could not have been tried because the will of the parties was asserted in opposition to such trial. In one sense this is true; but not we think within the meaning of the statute. Whenever a cause is continued it is either by agreement of parties or by order of court. In the sense in which the appellee construes the statute, it might be said that a cause could not be tried at a term at which it is continued. But such construction would virtually nullify the provision in question. The design of the statute evidently was to secure the speedy administration of *667justice The removal of a cause may involve delay. If the applicant waits until the term at which it is ready for trial, the removal is certain to involve delay. We think, therefore, that the application for removal should be made before or at the term at which the cause is first triable under the law, whether the parties are ready to try it or not. It imposes no hardship to require that the application should be made thus early. In no other way can be secured what seems to ns to be the object of the statute. The construction contended for by the appellee, would involve an inquiry into a very embarrassing question of fact. The construction we adopt is the one adopted by at least some of the Circuit Courts of the United States, and we know of no decision of any court of the United States to the contrary. Buskirk’s Indiana Practice, 459. We think that the court below erred in ordering the removal.
Reversed.